J-A31035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JP MORGAN CHASE BANK, NATIONAL                    IN THE SUPERIOR COURT OF
ASSOCIATION S/B/M CHASE HOME                            PENNSYLVANIA
FINANCE, LLC S/B/M TO CHASE
MANHATTAN MORTGAGE CORPORATION,


                      v.

WILLIAM J. HAGEMAN

                             Appellant                 No. 999 EDA 2016


                    Appeal from the Order February 25, 2016
          in the Court of Common Pleas of Wayne County Civil Division
                          at No(s): No. 102-CIVIL-2014

BEFORE: BENDER, P.J.E., MOULTON , J., and FITZGERALD, J.*

MEMORANDUM BY FITZGERALD, J.:                           FILED JUNE 30, 2017

        Appellant, William J. Hageman, appeals from the order granting

summary judgment to JP Morgan Chase Bank, N.A. (“Appellee”) in the

amount of $85,214.62 plus interest from January 1, 2016 and other costs

and charges in this mortgage foreclosure action. Appellant argues that he

made a lump sum mortgage payment of $36,000.00 that Appellee failed to

credit to his account. Appellee responds that Appellant has failed to make

mortgage payments since August 1, 2012, and that Appellee in fact credited

the $36,000.00 payment to Appellant’s account. We affirm.




*
    Former Justice specially assigned to the Superior Court.
J-A31035-16


        On March 10, 2000, Appellant obtained a loan from Matrix Financial

Services Corporation (“Matrix”) secured by a mortgage on Appellant’s

property at 363 Racht Road, a/k/a 600 Racht Road, in South Canaan,

Pennsylvania. R.R. 13a, 66a.1 Matrix recorded the mortgage several days

later. On March 12, 2001, Matrix assigned the mortgage to Appellee. Id. at

13a, 250-51a.

        On February 27, 2014, Appellee filed a foreclosure complaint against

Appellant alleging that the mortgage was in default as of August 1, 2012.

Id. at 24-26a. Appellant filed an answer to the complaint admitting that he

had “suspended” payments to Appellee because Appellee “mishandled the

loan, payment history (transaction record) and reinstatements.” Id. at 36a.

        On January 26, 2016, Appellee filed a motion for summary judgment

attaching a transaction history showing all payments and charges to

Appellant’s mortgage account.      Id. at 224-352a.    On February 22, 2016,

Appellant filed a response in opposition to Appellee’s summary judgment

motion and his own cross-motion for summary judgment. Appellant argued

that (1) he had made a lump sum payment of $36,000.00 in December

2011; (2) Appellee failed to credit this payment to his account; and

therefore (3) he was entitled to stop making mortgage payments.       Id. at

353-79a.



1
    For the parties’ convenience, we cite to the reproduced record.



                                      -2-
J-A31035-16


      On February 24, 2016, the trial court held oral argument on Appellee’s

summary judgment motion.          Counsel for Appellee demonstrated that

Appellee credited Appellant with the $36,000.00 payment, but Appellant still

went into default in August 2012 and remained in default thereafter. Id. at

392-95a.    Specifically, in December 2011, Appellee credited Appellant’s

account with $62,513.93, consisting of the $36,000.00 lump sum payment

and a second lump sum payment of over $26,000.00.             Id.   Appellant’s

transaction history had “[twenty-eight] transaction entries . . . which divides

up that [$36,000.00]” into principal, interest and escrow. Id. at 393a. The

total payment of $62,513.93 made Appellant current as of the end of 2011.

Id. at 395a.   Appellant continued to make monthly payments for the first

seven months of 2012.     Id.   After July 2012, however, Appellant stopped

making payments. Id. Throughout oral argument, Appellant never disputed

that he failed to make payments after July 2012. Id. at 383-98a.

      In an order docketed on February 25, 2016, the court entered

summary judgment in favor of Appellee, but it did not expressly decide

Appellant’s cross-motion for summary judgment.        On Monday, March 28,

2016, Appellant filed a notice of appeal.2 Both Appellant and the trial court

complied with Pa.R.A.P. 1925.     On May 22, 2017, pursuant to Pa.R.A.P.

2
 The thirtieth day after entry of the order granting summary judgment to
Appellee fell on Sunday, March 27, 2016. Accordingly, Appellant’s appeal on
March 28, 2016 was timely. See 1 Pa.C.S. § 1908 (excluding weekends and
holidays from computation of time when last day of time period falls on a
weekend or holiday).



                                     -3-
J-A31035-16


905(a)(5), we directed the trial court to enter an order amending its

February 25, 2016 order to decide Appellant’s cross-motion for summary

judgment. On May 26, 2017, the trial court amended its prior order to deny

Appellant’s cross-motion for summary judgment, thus perfecting our

jurisdiction over this appeal.

      Appellant raises the following issues in this appeal:

         1. Did the trial court commit an error of law and abuse its
         discretion in granting [Appellee’s] motion for summary
         judgment when the court failed to consider the servicing of
         the loan and application of payments?

         2. Did the trial court commit an error of law and abuse its
         discretion granting a motion for summary judgment when
         there is clear evidence that the Veteran’s Administration
         was and remains involved, and due to the fact that
         [Appellee] ignored the VA requirements, thus creating a
         factual issue and equitable defense?

Appellant’s Brief at 3 (capitalization omitted).

      Our review is governed by the following principles:

         [S]ummary judgment is appropriate only in those cases
         where the record clearly demonstrates that there is no
         genuine issue of material fact and that the moving party is
         entitled to judgment as a matter of law. When considering
         a motion for summary judgment, the trial court must take
         all facts of record and reasonable inferences therefrom in a
         light most favorable to the non-moving party. In so doing,
         the trial court must resolve all doubts as to the existence
         of a genuine issue of material fact against the moving
         party, and, thus, may only grant summary judgment
         where the right to such judgment is clear and free from all
         doubt. On appellate review, then,

            an appellate court may reverse a grant of summary
            judgment if there has been an error of law or an
            abuse of discretion. But the issue as to whether


                                      -4-
J-A31035-16


           there are no genuine issues as to any material fact
           presents a question of law, and therefore, on that
           question our standard of review is de novo. This
           means we need not defer to the determinations
           made by the lower tribunals.

Summers v. Certainteed Corp., 997 A.2d 1152, 1159 (Pa. 2010)

(citations and quotation marks omitted).

     It is well-established that

        [w]here the non-moving party bears the burden of proof
        on an issue, he may not merely rely on his pleadings or
        answers in order to survive summary judgment. Further,
        failure of a non-moving party to adduce sufficient evidence
        on an issue essential to his case and on which he bears the
        burden of proof establishes the entitlement of the moving
        party to judgment as a matter of law.

Truax v. Roulhac, 126 A.3d 991, 997 (Pa. Super.) (en banc), (citation and

quotation marks omitted), appeal denied, 129 A.3d 1244 (Pa. 2015).

     The plaintiff has standing to bring a foreclosure action if it “(1)

originated or was assigned the mortgage, or (2) is the holder of the note

specially indorsed to it or indorsed in blank.”   See Gerber v. Piergrossi,

142 A.3d 854, 859-60 (Pa. Super. 2016) (citation and emphasis omitted). A

mortgage foreclosure complaint shall set forth the parties to and date of the

mortgage and any assignments; a description of the land subject to the

mortgage; the names, addresses and interests of the defendants; a specific

averment of default; an itemized statement of the amount due; and a

demand for judgment for the amount due.            See Pa.R.Civ.P. 1147(a).

Summary judgment is proper in a mortgage foreclosure action “where the



                                    -5-
J-A31035-16


mortgagor admits that he is delinquent in mortgage payments.”            First

Wisconsin Trust Co. v. Strausser, 653 A.2d 688, 694 (Pa. Super. 1995)

(citation omitted).

        In this case, the record is clear that Appellee is the assignee of the

mortgage, and that Appellant failed to make mortgage payments after July

2012.     Therefore, the trial court properly entered summary judgment in

favor of Appellee. See id.

        Appellant claims that he was entitled to stop making payments

because Appellee failed to credit him with his lump sum payment of

$36,000.00 in December 2011.          The record establishes, however, that

Appellee did credit Appellant with this payment.      The transaction history

that Appellee attached to its summary judgment motion and described

during oral argument on the summary judgment motion demonstrates that

Appellee credited Appellant’s account with $62,513.93 in December 2011,

which included the $36,000.00 payment plus another lump sum payment of

over $26,000.00. There is no genuine issue of material fact that Appellant

lacks a valid reason for defaulting on his mortgage obligations.

        In his second argument, Appellant insists that Appellee failed to

comply with guidelines promulgated by the Secretary of Veteran Affairs.

Appellant waived this argument by failing to raise it in his Pa.R.A.P. 1925(b)

statement of errors complained of on appeal. See Majorsky v. Douglas,

58 A.3d 1250, 1260 (Pa. Super. 2012).



                                     -6-
J-A31035-16


     For these reasons, we affirm the order granting summary judgment to

Appellee.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/30/2017




                                 -7-